Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Fig. 8A/8B and Fig. 14 in the reply filed on 12/21/2020 is acknowledged.  Applicant further notes that Fig. 4 and 6 don’t depict different species. However, a comparison between Fig. 4 and 6 shows that they depict different features, for example, Fig. 4 depicts a curved panel 400 while Fig. 6 depicts an angled one, or Fig. 6 depicts bolts 412 and 212 and 108 while Fig. 4 doesn’t depict these bolts. Applicant’s note in the remarks that “they depict neither different embodiments nor mutually exclusive features” is taken as an admission that these differences are obvious variants of each other. The traversal is on the ground(s) that there is no search burden.  This is not found persuasive. With regard to search burden, the examiner respectfully disagrees because as mentioned in the previous office action, the inventions require different field of search, for example some embodiments have only one fence while other have two, some have a protection portion while other don’t, some have their insert fully stretched to the end of casing while other have a partial insert. Therefore, the examiner had to apply different text searches and also look into different areas if the examiner were to search and examine all of the species. Moreover, a prior art applicable to one inventions, for example with a partial insert wouldn’t read on an invention with a full insert, or a curved panel wouldn’t read on a straight angled panel. 

Applicant notes in the remarks that claims 1-4 and 6-20 read on the elected species. The examiner respectfully disagrees. Claim 2 recites that the metallic insert is arranged to be mounted on the fan case so as to extend forward of a forward edge of the fan case. This feature is shown in the species of Fig. 5, not in the elected species of Fig. 8A/8B and Fig. 14. Claim 3 depends from claim 2. Hence, claims 2 and 3 should be withdrawn.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “200/400” has been used to designate both FAC/track liners and trap doors.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 408 in Fig. 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/398,891 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structures recited, such as a fan case, debris retainer, panels, and insert are recited in the copending application. For example, see the fan case and metallic hooks (recited as debris retainer) in claim 1, the panels in claims 7, 8, and the metallic insert in claim 5.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claims 3 is rejected due to their dependency from a previously rejected claim.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 recites a fan blade containment system at the start of the claim and then recites the fan blade containment system comprising: a composite fan case arranged to surround the fan. Claim 17 recites detached from the fan. It is not clear if the fan is recited positively or not because a fan blade containment system certainly cannot comprise a fan. The same confusion exists for the fan case and the blades as they are recited in what seems to be preamble, then recited positively in the body of the claim, but the claim is supposed to be directed to a fan blade containment system. 
Claims 1 and 17 recite a plurality of fan blades and also a fan blade and it is not clear if the fan blade is part of the plurality of fan blades or not. Applicant may obviate this issue by stating that the “all or part of a fan blade” is “all or part of a fan blade of the plurality of fan blades”.
Claims 14, 19, and 20 recite optionally […]. It is not clear if the limitation after optionally is positively recited or not as Applicant has not provided a list of other alternatives and the list of potential alternatives which are not recited by the claim are ambiguous, therein it is unclear to what if any other options are available.
Claims 8, 9, 11, 12, 19, and 20 recite at or near. The position of the elements with each other is unclear as to how close the elements should be to read on the claim limitation.
The term "near" in claims 8, 9, 11, 12, 19, and 20 is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this instance, it is not clear how near the elements should be to read on the claim limitation.
Any and all claims rejected herein under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, if rejected with art below under sections 35 U.S.C. 102 and/or 35 U.S.C. 103, are rejected as best understood.
Claims 2-4, 6, 7, 10, 13, 15, 16, and 18 are rejected due to their dependency from a previously rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-9, 11, 12, and 15-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Harper et al. (US 2009/0324390), referred to hereafter as Harper.
With regard to claim 1, Harper discloses a fan blade containment system arranged to surround a fan comprising a plurality of fan blades in a gas turbine engine for an aircraft, the fan blade containment system comprising: a composite fan case (see fan casing 26 in Fig. 1 and [0042]) arranged to surround the fan (Fig. 1); and a metallic insert (see insert 38 in Fig. 1 inserted in 26, 38 has 40 which is metallic according to [0043]) mounted on the composite fan case and comprising a first metallic hook (53) arranged to prevent forward debris release should all or part of a fan blade become detached from the fan (see [0034] and [0068] with regard to materials of composite and metallic. Hence, the combination of a metallic insert in a composite 26 has been disclosed, since they can be either one, as disclosed in Harper).
It is noted that while features of an apparatus may be recited either structurally or functionally, claim 1 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. Harper discloses all of the claim elements of the current invention and is capable of performing the recited functions including preventing forward debris release should all or part of a fan blade become detached from the fan, by virtue of disclosing all of the clamed structures, as applicant has stated that the hook is capable of performing this function.

With regard to claim 6, Harper further discloses that the metallic insert further comprises a second metallic hook (96, 84, either individually or in combination), the second metallic hook being located forward of the first metallic hook (Fig. 3, 4).

With regard to claim 7, Harper further discloses that the metallic insert is arranged to be mounted on an inner surface of the composite fan case (Fig. 1).

With regard to claim 8, Harper further discloses that the metallic insert further comprises a first trap door (Fig. 3, 6) having a forward edge and a rearward edge, the first trap door being detachably (it is capable of being detached) connected to the metallic insert at or near its forward edge such that a forward region of the first trap door can move toward the fan case if struck (Fig. 3, 6, it will certainly move by virtue of being struck by another object, even if it results in a small movement).

With regard to claim 9, Harper further discloses that the first trap door is arranged to be detachably (it is capable of being detached) connected to the first metallic hook at or near the forward edge of the first trap door (Fig. 3, 6).

With regard to claim 11, Harper further discloses that the metallic insert further comprises a second trap door located forward of the first metallic hook (Fig. 3, 4) and having a forward edge and a rearward edge, the second trap door being detachably (it is capable of being detached) connected to the metallic insert at or near its forward edge such that a forward region of the second trap door can move toward the fan case if struck (Fig. 3, 6, it will certainly move by virtue of being struck by another object, even if it results in a small movement).

With regard to claim 12, Harper further discloses that the second trap door is arranged to be detachably connected to the second metallic hook at or near the forward edge of the second trap door (Fig. 3, 4).

With regard to claim 15, Harper further discloses that the metallic insert comprises a protection portion extending rearwardly from the first metallic hook (Fig. 3).

With regard to claim 16, Harper discloses a gas turbine engine for an aircraft comprising: a fan comprising a plurality of fan blades; and a fan blade containment system according to claim 1 surrounding the fan (Fig. 1).

With regard to claim 17, Harper discloses a metallic insert arranged to be mounted on a composite fan case surrounding a fan comprising a plurality of fan blades in a gas turbine engine for an aircraft, the metallic insert comprising: a first metallic hook (53) arranged to prevent forward debris release should all or part of a fan blade become detached from the fan (Fig. 1, 3, 4).
It is noted that while features of an apparatus may be recited either structurally or functionally, claim 17 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. Harper discloses all of the claim elements of the current invention and is capable of performing the recited functions including preventing forward debris release should all or part of a fan blade become detached from the fan, by virtue of disclosing all of the clamed structures, as applicant has stated that the hook is capable of performing this function.

With regard to claim 18, Harper further discloses a second metallic hook (96, 84, either individually or in combination) arranged to prevent forward debris release should all or part of a fan blade become detached from the fan, the second metallic hook being located forward of the first metallic hook (Fig. 3, 4).
It is noted that while features of an apparatus may be recited either structurally or functionally, claim 18 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. Harper discloses all of the claim elements of the current invention and is capable of performing the recited functions including preventing forward debris release should all or part of a fan blade become detached from the fan, by virtue of disclosing all of the clamed structures, as applicant has stated that the hook is capable of performing this function.

With regard to claim 19, Harper further discloses a first trap door (Fig. 3, 6) having a forward edge and a rearward edge, the first trap door being detachably (it is capable of being detached) connected to the metallic insert at or near its forward edge such that a forward region of the first trap door can move toward the fan case if struck (Fig. 3, 6, it will certainly move by virtue of being struck by another object, even if it results in a small movement), and optionally wherein the first trap door is arranged to be detachably connected to the metallic hook at or near the forward edge of the first trap door (Fig. 3, 6).

With regard to claim 20, Harper further discloses a second trap (Fig. 3, 4) door located forward of the first metallic hook and having a forward edge and a rearward edge, the second trap door being detachably (it is capable of being detached) connected to the metallic insert at or near its forward edge such that a forward region of the second trap door can move toward the fan case if struck (Fig. 3, 4, it will certainly move by virtue of being struck by another object, even if it results in a small movement), and optionally wherein the second trap door is arranged to be detachably connected to the second metallic hook at or near the forward edge of the second trap door.
-------------------------------------------------------------------------------------------------------------------
Claims 17 and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Care et al. (US 2015/0147156), referred to hereafter as Care.
With regard to claim 17, Care discloses a metallic insert arranged to be mounted on a composite fan case surrounding a fan comprising a plurality of fan blades in a gas turbine engine for an aircraft (the metallic inserts 150, 250, and 450 are capable of being mounted on a composite fan case), the metallic insert comprising: a first metallic hook (154, 254, 454) arranged to prevent forward debris release should all or part of a fan blade become detached from the fan (Fig. 1, 2, 5).
It is noted that while features of an apparatus may be recited either structurally or functionally, claim 17 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. Care discloses all of the claim elements of the current invention and is capable of performing the recited functions including preventing forward debris release should all or part of a fan blade become 

With regard to claim 19, Care further discloses a first trap door (Fig. 1, 2, 5) having a forward edge and a rearward edge, the first trap door being detachably (it is capable of being detached) connected to the metallic insert at or near its forward edge such that a forward region of the first trap door can move toward the fan case if struck (Fig. 1, 2, 5, it will certainly move by virtue of being struck by another object, even if it results in a small movement. Also see 266 and 466), and optionally wherein the first trap door is arranged to be detachably connected to the metallic hook at or near the forward edge of the first trap door.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 4, 7-10, and 14-16 is rejected under 35 U.S.C. 103 as being unpatentable over Care et al. (US 2015/0147156), referred to hereafter as Care in view of Kappes (US 2015/0308290).
With regard to claim 1: 
Care discloses a fan blade containment system arranged to surround a fan comprising a plurality of fan blades in a gas turbine engine for an aircraft, the fan blade containment system comprising: a metallic containment system (150, 250, 450, Fig. 1, 2, 5) comprising a first metallic hook (1554, 254, 454) arranged to prevent forward debris release should all or part of a fan blade become detached from the fan.
Care does not appear to explicitly disclose a composite fan case and that the metallic containment system as an insert mounted on the composite fan case. 
However, Kappes, which is in the same field of endeavor of fan blade containment systems, teaches a fan blade containment system comprising a composite fan case (12, [0034]) arranged to surround the fan, and a metallic insert (the insert could be interpreted as 34, 30, 32, or a combination of 30 and 32 in Fig. 3, 4, see [0055] and [0056] with regard to metallic), as the fan blade containment system, mounted on the composite fan case, to prevent forward debris release should all or part of a fan blade become detached from the fan. Kappes teaches that by providing the insert as removable, each segment of the containment system is independently removable for replacement ([0035], [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the composite fan case (12) of Kappes and make the fan blade containment system (150, 250, 450, Fig. 1, 2, 5) of Care to be in the form of an insert and mount it in the composite fan case, as taught by Kappes, in order to be able to independently remove and replace the parts, as both references and the claimed invention are directed to fan blade containment system, since both fan blade containment system of Care (150, 250, 450, Fig. 1, 2, 5) and fan blade containment system of Kappes (34, 30, 32) provide the same function of preventing forward debris release should all or part of a fan blade become detached from the fan.

With regard to claim 4, the combination of Car and Kappes further discloses that the metallic insert is mounted on the composite fan case by means of an adhesive layer arranged to account for differences in Coefficient of Thermal Expansion between the metallic insert and the composite fan case (Kappes, [0048]).

With regard to claim 7, the combination of Car and Kappes further discloses that the metallic insert is arranged to be mounted on an inner surface of the composite fan case (Kappes, Fig. 1-3).

With regard to claim 8, the combination of Car and Kappes further discloses that the metallic insert further comprises a first trap door (Fig. 1, 2, 5) having a forward edge and a rearward edge, the first trap door being detachably (it is capable of being detached) connected to the metallic insert at or near its forward edge such that a forward region of the first trap door can move toward the fan case if struck (Care, Fig. 1, 2, 5, it will certainly move by virtue of being struck by another object, even if it results in a small movement. Also see bolts 266 and 466 and [0074]).

With regard to claim 9, the combination of Car and Kappes further discloses that the first trap door is arranged to be detachably (it is capable of being detached) connected to the first metallic hook at or near the forward edge of the first trap door (Care, Fig. 1, 2, 5).

With regard to claim 10, the combination of Car and Kappes further discloses that the first trap door is arranged to be detachably connected to the metallic insert by a frangible connector (266, 466), the frangible connector being arranged to break in response to pressure applied by a released blade or blade fragment (Care, [0074]).

With regard to claim 14, the combination of Car and Kappes further discloses that the mounting of the metallic insert comprises one or more through-case fasteners (see Fig. 3, 4 of Kappes), the one or more through-case fasteners optionally being located adjacent and forward of the first metallic hook.

With regard to claim 15, the combination of Car and Kappes further discloses that the metallic insert comprises a protection portion extending rearwardly from the first metallic hook (Fig. 1, 2, 5).

With regard to claim 16, the combination of Car and Kappes discloses a gas turbine engine for an aircraft comprising: a fan comprising a plurality of fan blades; and a fan blade containment system according to claim 1 surrounding the fan (Fig. 4).


Claims 6, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Care et al. (US 2015/0147156), referred to hereafter as Care, in view of Kappes (US 2015/0308290), as applied to claim 1 above, and further in view of Hall et al. (US 2017/0122126), referred to hereafter as Hall.
With regard to claim 6:
The combination of Care and Kappes discloses the fan blade containment system of claim 1, as set forth above
The combination of Care and Kappes does not appear to explicitly disclose that the metallic insert further comprises a second metallic hook, the second metallic hook being located forward of the first metallic hook.
However, Hall, which is in the same field of endeavor of fan blade containment systems, teaches a fan blade containment system and further teaches adding a hook (see 44 in Fig. 3A/B) at the end of the fan case containment system for additional containment ([0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the hook of Hall at the end of the containment system of the combination of Care and Kappes, in order to provide additional containment. Hall is silent about the material of the hook, however, a person of ordinary skill, looking for a material, would choose metallic since the first hook is metallic.

With regard to claim 11, the combination of Care, Kappes, and Hall further discloses that the metallic insert further comprises a second trap door located forward of the first metallic hook (Care, Fig. 5) and having a forward edge and a rearward edge, the second trap door being detachably (it is capable of being detached) connected to the metallic insert at or near its forward edge such that a forward region of the second 

With regard to claim 13:
The combination of Care, Kappes, and Hall discloses the fan blade containment system of claim 11, as set forth above
The combination of Care and Kappes is silent about the connection of the second trap door and does not appear to explicitly disclose that the second trap door is arranged to be detachably connected to the metallic insert by a frangible connector, the frangible connector being arranged to break in response to pressure applied by a released blade or blade fragment.
However, Care, teaches the first trap door is arranged to be detachably connected to the metallic insert by a frangible connector (466), the frangible connector being arranged to break in response to pressure applied by a released blade or blade fragment ([0074]). Care further teaches that in this way, a released fan blade impacts the hook and further axially forward movement is prevented ([0083]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the frangible connector of Care to the second trap door of the combination of Care, Kappes, and Hall, in order to provide additional containment. Hall is silent about the material of the hook, however, a person of ordinary skill, looking for a material, would choose metallic since the first hook is metallic.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Care et al. (US 2015/0147156), referred to hereafter as Care, in view of Hall et al. (US 2017/0122126), referred to hereafter as Hall.
With regard to claim 18:
Care discloses the metallic insert of claim 17, as set forth above
Care does not appear to explicitly disclose a second metallic hook arranged to prevent forward debris release should all or part of a fan blade become detached from the fan, the second metallic hook being located forward of the first metallic hook..
However, Hall, which is in the same field of endeavor of fan blade containment systems, teaches a fan blade containment system and further teaches adding a hook (see 44 in Fig. 3A/B) at the end of the fan case containment system for additional containment ([0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the hook of Hall at the end of the containment system of Care, in order to provide additional containment. Hall is silent about the material of the hook, however, a person of ordinary skill, looking for a material, would choose metallic since the first hook is metallic.

With regard to claim 20, the combination of Care and Hall further discloses a second trap door (Care, Fig. 5) located forward of the first metallic hook and having a forward edge and a rearward edge, the second trap door being detachably (it is capable .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art. With regard to a second debris retainer, see US2016/0084086, Fig. 4, 7, US9,200,531, Fig. 4, US9200531, Fig. 4C, US10221718, Fig. 4B/C, US 20150330255, Fig. 4, US 20190063460, Fig. 2, and US 9644493, Fig. 1. For breaking bolts see US10294794, US 9835046, US 20160208640, US20160177971, US10337350, US20150218961, US 9683490, and US10125631.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558.  The examiner can normally be reached on Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             

/WOODY A LEE JR/           Primary Examiner, Art Unit 3745